Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-6, 9-12, 14, 16-22 and 24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Sackfield (2016/0263740) in view of either one of Johnson (8,276,768) and Henry (2,217,514). Claims 1, 3, 5-6, 9-12, 14, 16-22 and 24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Frossard et al. (6,637,595) in view of either one of Johnson (8,276,768) and Henry (2,217,514). Sackfield and Frossard et al. each disclose a storage device comprising adjacent compartments (110; 16, 18 and 20; respectively) each extending in one direction parallel to one another, the adjacent compartments each having a side wall (vertical walls of 110; vertical walls of 16, 18, 20) and the storage device having a retaining member (111; 34) on side walls for releasably holding the storage device to a supporting member in use, the adjacent compartments each comprising an open end (at top; at top) to allow insertion of content and a closed end (at bottom; at bottom), the respective ends being spaced by the respective side wall of each compartment, wherein at least two of the compartments comprise different axial lengths. Neither one of Sackfield and Frossard et al. disclose the retaining member as plural retaining members each comprising a magnet and a grip member adjacent and partially surrounding the magnet. However, Johnson and Henry each disclose a storage device (10; Figure 8) including at least one retaining member (Figure 5; Figure 8) each comprising a magnet (14; 32) and a grip member (16; 34) adjacent a side of the magnet and at least partially surrounding the magnet, the grip member comprising a high-friction material (see column 4, lines 35-41; rubber, see page 1, right column, lines 37-50) arranged to engage a supporting structure in use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage device of either one of Sackfield and Frossard et al. with a magnet and grip member arrangement in the manner of either one of Johnson and Henry as claimed, as such a modification would predictably provide a retaining member to releasably secure the storage device to an appropriate surface by both the magnet and the high friction material.   
As to claim 3, Sackfield and Frossard et al. each disclose tessellating shapes of the compartments. 
As to claim 4, the combination with Sackfield discloses the adjacent compartments adjoin one another to provide an abutting interface therebetween and planarly complementary in shape. 
As to claims 5 and 6, Sackfield and Frossard et al. each disclose the retaining member arranged to allow releasable mounting of the device to an upright supporting structure immediately adjacent an opposing supporting structure wall. 
As to claims 9 and 11, Sackfield and Frossard et al. each disclose four retaining members. 
As to claim 10, in the combination either one of Johnson and Henry discloses a plurality of retaining members spaced about a common plane of each compartment. 
As to claim 12, in the combination either one of Johnson and Henry  discloses the retaining members provided proximal the open end and the closed end of each compartments. 
As to claim 14, either one of Johnson and Henry discloses the grip member in the form of a pad. 
As to claim 16, either one of Johnson and Henry discloses the grip member (3) being annular in shape.
As to claim 17, Yoshikawa discloses the retaining members (2) mounted flush with the surface of the side wall of the compartment.  
As to claim 18,Henry discloses the magnet recessed with respect to the grip member. 
As to claim 19, Sackfield discloses a cap (190).
As to claim 20, Sackfield discloses rectangular compartments.   
As to claim 21, Sackfield discloses the side walls of the compartments define flat side surfaces of the storage device. 
As to claim 22, Sackfield discloses four compartments provided in a planar arrangement at their bottom. 

Claims 2  and 22 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of McCormick Jr. (3,749,233). The previous combinations do not disclose a storage device where the open ends of the adjacent compartments are coplanar. However, McCormick Jr. discloses a storage device (10) where open ends of adjacent compartments (upper pockets 22 of Figure 3) are coplanar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the open ends of either one of Sackfield and Frossard et al. with coplanar open ends in the manner of either one of Sackfield and Frossard et al. as claimed, as such a modification would predictably allow the same access to each compartment open end at the same plane.  

Applicant’s arguments, with respect to the previous grounds of rejection have been fully considered and are persuasive. The previous grounds of rejection including Yoshikawa have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of the previous base references to Sackfield and Frossard et al. and further in view of either one of Johnson and Henry. Johnson and Henry each disclose a magnet and grip member at least partially holding the magnet and serving as an additional frictional positioning structure. The claimed structure is not seen to be unobviously different from a combination of known structure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                             
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG